                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 JAMES D. DUNCAN,                                 )
                                                  )
               Plaintiff,                         )
                                                  )
 v.                                               )       No.:        3:20-CV-338-PLR-HBG
                                                  )
 ANDERSON COUNTY, TENNESSEE,                      )
 DEPUTY PARTEN, SGT.                              )
 ROBERTSON,                                       )
 CORP. MORRIS, and CAPTAIN                        )
 VOWELL,                                          )
                                                  )
               Defendants.
                                 MEMORANDUM & ORDER

       The Court is in receipt of a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983

[Doc. 2] and related motion for leave to proceed in forma pauperis [Doc. 1]. The Court will

address Plaintiff’s motion prior to screening the complaint in accordance with the Prison Litigation

Reform Act (“PLRA”).

I.     MOTION TO PROCEED IN FORMA PAUPERIS

       It appears from Plaintiff’s motion to proceed in forma pauperis that he lacks sufficient

financial resources to pay the filing fee. Accordingly, pursuant to 28 U.S.C. § 1915, this motion

[Doc. 1] will be GRANTED.

       Because Plaintiff is an inmate in the Anderson County Detention Facility, he will be

ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust account will

be DIRECTED to submit to the Clerk, U.S. District Court, 800 Market Street, Suite 130,

Knoxville, Tennessee 37902, as an initial partial payment, the greater of: (a) twenty percent (20%)

of the average monthly deposits to Plaintiff’s inmate trust account; or (b) twenty percent (20%) of

the average monthly balance in his inmate trust account for the six-month period preceding the




Case 3:20-cv-00338-PLR-HBG Document 4 Filed 08/10/20 Page 1 of 9 PageID #: 14
filing of the complaint. 28 U.S.C. § 1915(b) (1) (A) and (B). Thereafter, the custodian of

Plaintiff’s inmate trust account shall submit twenty percent (20%) of Plaintiff’s preceding monthly

income (or income credited to Plaintiff’s trust account for the preceding month), but only when

such monthly income exceeds ten dollars ($10.00), until the full filing fee of three hundred fifty

dollars ($350.00) has been paid to the Clerk. 28 U.S.C. §§ 1915(b)(2) and 1914(a).

       To ensure compliance with this fee-collection procedure, the Clerk will be DIRECTED to

mail a copy of this memorandum and order to the custodian of inmate accounts at the institution

where Plaintiff is now confined, and to the Attorney General for the State of Tennessee. This order

shall be placed in Plaintiff’s prison file and follow him if he is transferred to another correctional

institution. The Clerk also will be DIRECTED to provide a copy to the Court’s financial deputy.

II.    SCREENING

       A.      PLAINTIFF’S ALLEGATIONS

       Plaintiff, an inmate at the Anderson County Detention Facility (“ACDF”), was housed in

the “Honor Pod” in Unit 5 until January or February 2020, when he was moved to Unit 1 [Doc. 2

p. 2]. After his move to Unit 1, Plaintiff was hired as a first-shirt pod worker, which required him

to perform duties such as serving meals and cleaning the unit [Id.]. In exchange for his duties,

Plaintiff received “2 for 1” sentencing credits [Id.].

       In March 2020, Plaintiff was asleep when Deputy Parten, along with two other officers,

entered his cell and ordered him to be seated in the dayroom while a search of the unit was

conducted [Id.]. Approximately thirty minutes later, the deputies returned [Id.]. At that time,

Deputy Parten told Plaintiff to pack his belongings to be moved, as Plaintiff was being “booked”

for possessing extra clothing and linens [Id. at 2-3]. Plaintiff explained to Deputy Parten that he

was allowed to possess extra clothing and linens as a shift worker, but Deputy Parten told Plaintiff

that he “didn’t care” [Id. at 3]. As a result of the disciplinary infraction, Plaintiff was fired from

                                                  2
Case 3:20-cv-00338-PLR-HBG Document 4 Filed 08/10/20 Page 2 of 9 PageID #: 15
his inmate job, reclassified to a different compound at ACDF, and placed in lock-down “23/1”

[Id.].

         Plaintiff contends that he was fired and placed in segregation before any disciplinary

hearing was held, and he complains that when the hearing was held, he was found guilty without

being advised of his right to call witnesses in his defense [Id.].

         Plaintiff maintains that on July 28, 2020, the facility suspended inmates’ ability to file

grievances on the facility’s kiosk “because of grievances involving illegal opening” of inmates’

mail [Id.]. Plaintiff alleges that on July 23, 2020, he was called to a Sergeant’s office, where he

was advised that some of his legal mail had been opened [Id. at 4]. Plaintiff was advised that the

mail was not addressed correctly, and that it was opened and inspected for staples before the officer

opening the mail noticed it was legal mail [Id.]. Plaintiff was further advised that the officer

removed the contraband staples, and that the mail was placed back in the envelope without being

read [Id.]. Plaintiff accepted the mail and returned to his cell, though he disputes that the mail was

incorrectly addressed [Id.]. Plaintiff maintains that this mail was sent to him by “elbow counsel”

and contained “strategy of evidence and witnesses” in another pro se § 1983 suit [Id.].

         Thereafter, Plaintiff filed the instant suit seeking declaratory, injunctive, and monetary

relief for Defendants’ alleged wrongdoings [Id. at 5].

         B.     SCREENING STANDARD

         Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim

for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and

1915A; Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by

the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007) “governs dismissals for failure state a claim under [28 U.S.C. §§

                                                  3
Case 3:20-cv-00338-PLR-HBG Document 4 Filed 08/10/20 Page 3 of 9 PageID #: 16
1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the language in Rule

12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial review

under the PLRA, a complaint “must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

at 570).

       Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a less

stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520

(1972). Allegations that give rise to a mere possibility that a plaintiff might later establish

undisclosed facts supporting recovery are not well-pled and do not state a plausible claim,

however. Twombly, 550 U.S. at 555, 570. Further, formulaic and conclusory recitations of the

elements of a claim which are not supported by specific facts are insufficient to state a plausible

claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does not itself create any

constitutional rights; it creates a right of action for the vindication of constitutional guarantees

found elsewhere”).

       C.      ANALYSIS

               1.      Transfer within ACDF

       To the extent Plaintiff claims that he had a due process right to remained housed in Unit 5,

the Court notes that placement of prisoners is a matter left to the discretion of state officials, and

a prisoner has no constitutional right or protected liberty interest to be housed in any particular

facility or unit. See Olim v. Wakinekona, 461 U.S. 238, 245-46 (1983); Montanye v. Haymes, 427



                                                  4
Case 3:20-cv-00338-PLR-HBG Document 4 Filed 08/10/20 Page 4 of 9 PageID #: 17
U.S. 236, 242 (1976). Therefore, Plaintiff’s dissatisfaction with his intra-facility transfer fails to

state a constitutional claim, and this claim will be DISMISSED.

               2.      Participation in Programs

       Next, the Court addresses Plaintiff’s complaint that he was improperly fired from his prison

job and lost his ability to earn extra sentencing credits. To state a cognizable constitutional claim

for the denial of programs, Plaintiff must demonstrate that his interest in the program is a liberty

interest protected by the Due Process Clause. See Wilkinson v. Austin, 545 U.S. 209, 221 (2005)

(“[T]he Fourteenth Amendment’s Due Process Clause protects persons against deprivations of life,

liberty, or property; and those who seek to invoke its procedural protection must establish one of

these interests at stake.”). However, prisoners possess no constitutional right to such educational,

vocational, or rehabilitative privileges. See, e.g., Martin v. O'Brien, 207 F. App’x 587, 590 (6th

Cir. 2006) (holding “a prisoner does not have a constitutional right to prison employment or a

particular prison job”); Argue v. Hofmeyer, 80 F. App’x 427, 429 (6th Cir. 2003) (“Prisoners have

no constitutional right to rehabilitation, education, or jobs.”). Therefore, Plaintiff has failed to

state a constitutional violation for the loss of his prison job, and this claim will be DISMISSED.

               3.      Suspension of Grievances

       Third, to the extent Plaintiff complains that the facility improperly suspended the filing of

grievances on its kiosk system, the Court notes that inmates have no constitutional right to a

grievance procedure. See LaFlame v. Montgomery Cnty. Sheriff’s Dep’t, 3 F. App’x 346, 348 (6th

Cir. 2001) (citing Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996)). Accordingly, any

alleged infirmities the grievance procedure fails to raise a viable constitutional issue, and it will be

DISMISSED.




                                                   5
Case 3:20-cv-00338-PLR-HBG Document 4 Filed 08/10/20 Page 5 of 9 PageID #: 18
               4.      Disciplinary Charges

       Plaintiff asserts that he was improperly charged with a disciplinary infraction, that he was

not advised of his right to have witnesses testify in his defense, and that he lost the ability to earn

sentencing credits as a result.

       The Supreme Court has held that certain requirements of procedural process must be met

before a State can forfeit an inmate’s good-time credit. Wolff v. McDonnell, 418 U.S. 539, 556

(1974) (citation omitted). One of these requirements is that the inmate possesses the right to call

witnesses when doing so “would not be unduly hazardous to institutional safety or correctional

goals”. Id. at 566-67. Therefore, it is not an absolute right; it is a limited one that requires a

balance of interests. Here, Plaintiff does not allege that witnesses were excluded without proper

consideration of institutional safety or goals. Rather, he alleges only he was not affirmatively

advised of his right to call such witnesses. Such an allegation fails to state a constitutional claim.

       The Court otherwise notes that Plaintiff does not allege that officials took away some of

his credits as a result of the disciplinary charge. Rather, he lost his job, which impacted his ability

to earn future credits. There is no right under constitutional or Tennessee law to earn sentencing

credits. See Hansard v. Barrett, 980 F.2d 1059, 1062 (6th Cir. 1992); Tenn. Code Ann. § 41-21-

236(a)(2). Accordingly, this allegation fails to state a constitutional claim.

       Moreover, inmates possess no right to be free from charges or convictions of prison

disciplinary offenses. Wolff, 418 U.S. at 564-71. This is true even if the charge later turns out to

be unfounded. Cromer v. Dominguez, 103 F. App’x 570, 573 (6th Cir. 2004) (“False accusations

of misconduct filed against an inmate do not constitute a deprivation of constitutional rights where

the charges are subsequently adjudicated in a fair hearing.”); Person v. Campbell, No. 98–5638,

1999 WL 454819, at *1 (6th Cir. June 21, 1999) (“[T]he filing of false disciplinary charges against



                                                  6
Case 3:20-cv-00338-PLR-HBG Document 4 Filed 08/10/20 Page 6 of 9 PageID #: 19
an inmate does not constitution a constitutional violation redressable under § 1983.”). Therefore,

none of the allegations related to Plaintiff’s disciplinary offense/hearing state a claim, and this

claim will be DISMISSED.

       5.       Legal Mail

       Plaintiff alleges that his privileged legal mail was opened outside of his presence, which

has made officials privy of strategies Plaintiff is pursuing in his lawsuit against them in another

case pending.

       A prisoner has a First Amendment right to receive and send mail, subject to reasonable

limitations for “legitimate penological objectives.” Sallier v. Brooks, 343 F.3d 868, 873-74 (6th

Cir. 2003). Recognizing the need to balance the prison’s needs for security and safety against the

prisoner’s countervailing legal rights, the prison officials can open “legal mail” and inspect it for

contraband in the prisoner’s presence, Wolff, 418 U.S. at 576-77, “if such a request” to be present

“has been made by the prisoner.” Sallier, 343 F.3d at 874. In Wolff, the Supreme Court

commented:

       We think it entirely appropriate that the State require any such communications to
       be specially marked as originating from an attorney, with his name and address
       being given, if they are to receive special treatment. It would also certainly be
       permissible that prison authorities require that a lawyer desiring to correspond with
       a prisoner, first identify himself and his client to the prison officials, to assure that
       the letters marked privileged are actually from members of the bar.

Id. at 576-77 (emphasis in original).

       Here, Plaintiff does not allege that he had previously requested that mail be opened in his

presence. Moreover, he admits that he was called to an office where it was explained to him that

the mail was mistakenly opened because it was not properly addressed. Additionally, Plaintiff

does not provide details about what the mail contained other than stating it was advice from “elbow

counsel” in another lawsuit. Moreover, Plaintiff has failed to demonstrate that he was in any way



                                                  7
Case 3:20-cv-00338-PLR-HBG Document 4 Filed 08/10/20 Page 7 of 9 PageID #: 20
prejudiced by the (apparent) one-time mistaken opening of his legal mail. Therefore, the Court

finds this allegation fails to state a First Amendment claim. It will be DISMISSED.

         6.     Retaliation

         Finally, the Court notes that Plaintiff appears to allege that he was moved to a different

pod, fired from his job, and that his legal mail has been opened in retaliation for his prior lawsuit

against Anderson County. To establish a retaliation claim, Plaintiff must show that: (1) he

“engaged in protected conduct; (2) an adverse action was taken against [him] that would deter a

person of ordinary firmness from continuing to engage in that conduct; and (3) there is a causal

connection between elements one and two – that is, the adverse action was motivated at least in

part by the plaintiff’s protected conduct.” Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir.

1999).

         Here, the Court finds Plaintiff’s allegations of Defendants’ retaliatory motives wholly

conclusory and insufficient to state a claim under § 1983 for retaliation. See, e.g., Gutierrez v.

Lynch, 826 F.2d 1534, 1538-39 (6th Cir. 1987). Therefore, this claim will be DISMISSED.

III.     CONCLUSION

         For the reasons set forth above:

         1.     Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 1] is GRANTED;

         2.     Plaintiff is ASSESSED the civil filing fee of $350.00;

         3.     The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the filing
                fee to the Clerk in the manner set for above;

         4.     The Clerk is DIRECTED to mail a copy of this memorandum and order to the
                custodian of inmate accounts at the institution where Plaintiff is now confined, to
                the Attorney General for the State of Tennessee, and to the Court’s financial deputy;

         5.     Plaintiff has failed to state a claim upon which relief may be granted under § 1983,
                and this action is DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A;
                and


                                                  8
Case 3:20-cv-00338-PLR-HBG Document 4 Filed 08/10/20 Page 8 of 9 PageID #: 21
      6.    The Court CERTIFIES that any appeal from this action would not be taken in good
            faith and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate
            Procedure.

      SO ORDERED.

      ENTER:


                                  ____________________________________________
                                  CHIEF UNITED STATES DISTRICT JUDGE




                                             9
Case 3:20-cv-00338-PLR-HBG Document 4 Filed 08/10/20 Page 9 of 9 PageID #: 22
